

117 HR 3919 IH: Secure Equipment Act of 2021
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3919IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Scalise (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that the Federal Communications Commission does not approve radio frequency devices that pose a national security risk.1.Short titleThis Act may be cited as the Secure Equipment Act of 2021.2.Updates to equipment authorization process of Federal Communications Commission(a)Rulemaking(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall conclude a rulemaking proceeding, in accordance with paragraph (2), to update the equipment authorization procedures of the Commission.(2)Updates requiredIn the rulemaking proceeding conducted under paragraph (1), the Commission shall clarify that the Commission will no longer review or approve any application for equipment authorization for equipment that is on the list of covered communications equipment or services published by the Commission under section 2(a) of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1601(a)).(b)DefinitionIn this section, the term Commission means the Federal Communications Commission.